      Case 3:20-cv-04102-WHO Document 1 Filed 06/19/20 Page 1 of 33



1    LAW OFFICES OF YONI WEINBERG, P.C.
     Yoni Weinberg, Esq. (306357)
2    11601 Wilshire Blvd., #500
3    Los Angeles, CA 90025
     Telephone: (818) 697-1079
4    Facsimile: (855) 682-4983
     E-mail: yoni@yoniweinberg.com
5
                                  UNITED STATES DISTRICT COURT
6
                            NORTHERN DISTRICT OF CALIFORNIA
7

8
                                                Case No. 20-cv-4102
9    PSARA ENERGY, LTD.,

10                   Plaintiff,

11                   v.
                                                PLAINTIFF’S ORIGINAL VERIFIED
12   SPACE SHIPPING LTD., GEDEN                 COMPLAINT
     HOLDINGS LTD.; ADVANTAGE
13   SPRING SHIPPING, LLC; GENEL
     DENIZCILIK NAKLIYATI A.S. A/K/A
14
     GEDEN LINES; ADVANTAGE
15   TANKERS, LLC; MEHMET EMIN
     KARAMEHMET; GULSUN NAZLI
16   KARAMEHMET-WILLIAMS; TUGRUL
     TOKGOZ; MEHMET MAT;
17   FLEETSCAPE SPRING, LLC;
     FLEETSCAPE ADVANTAGE
18
     HOLDINGS, LLC;
19
                     Defendants.
20
21
          Plaintiff PSARA ENERGY, LTD., by and through undersigned counsel, for its Verified
22
     Complaint against Defendants: SPACE SHIPPING, LTD.; GEDEN HOLDINGS, LTD.;
23
     ADVANTAGE SPRING SHIPPING, LLC; GENEL DENIZCILIK NAKLIYATI A.S. A/K/A
24

25   GEDEN LINES; ADVANTAGE TANKERS, LLC; MEHMET EMIN KARAMEHMET;

26   GULSUN NAZLI KARAMAEHMET-WILLIAMS; TUĞRUL TOKGÖZ; MEHMET MAT;

27   FLEETSCAPE SPRING, LLC; FLEETSCAPE ADVANTAGE HOLDINGS, LLC alleges and
28
                                                1
         Case 3:20-cv-04102-WHO Document 1 Filed 06/19/20 Page 2 of 33



1    pleads as follows:
2                             I.        JURISDICTION, VENUE, AND PARTIES
3
             1.       This is an admiralty and maritime claim within the meaning of rule 9(h) of the
4
     Federal Rules of Civil Procedure in that it involves claims for the breach of a maritime contract,
5
     i.e. an executed bareboat charter party for the employment of a seagoing cargo vessel. This case
6

7    also falls under this court's admiralty and maritime jurisdiction pursuant to 28 U.S.C. § 1333, and

8    is brought under the provisions of Rule B of the Supplemental Rules for Certain Admiralty or

9    Maritime Claims, and Asset Forfeiture Actions (hereinafter “Supplemental Rule B”) and the
10
     Federal Arbitration Act, 9 U.S.C. §§ 4, 8 in aid of maritime arbitration.
11
             2.       At all times material hereto Plaintiff, PSARA ENERGY, LTD. (hereinafter
12
     “PSARA” or “Plaintiff”), was a corporation organized under the laws of the Republic of the
13
     Marshall Islands and the registered owner of the Motor Tanker CV STEALTH (hereinafter “CV
14

15   STEALTH” or “Vessel”) - now demolished by ship-breakers - a crude oil tanker vessel registered

16   in Malta.
17           3.       At all times material hereto Defendant, SPACE SHIPPING, LTD. (hereinafter
18
     “SPACE”), was a foreign company organized under the laws of Malta and the bareboat charterer
19
     of the M/T CV STEALTH under a bareboat charter party contract dated February 23, 2010 (“the
20
     bareboat charter”). A copy of the bareboat charter and addenda thereto are attached to this Original
21

22   Verified Complaint as EXHIBIT 1.1 Though SPACE is incorporated in Malta, the business of

23   SPACE was actually carried on entirely by Defendant GENEL DENIZCILIK NAKLIYATI A.S.

24   a/k/a GEDEN LINES (hereinafter “GEDEN LINES”) from the office facilities of GEDEN LINES
25   at Buyukdere Cad., Yapi Kredi Plaza, A Blok K:12 34330 Levent-Istanbul-Turkey.
26
27
     1
      All EXHIBITS to this complaint are authenticated by the Attorney Declaration of George A. Gaitas, filed herewith,
28   and are referred to in the consecutive numerical order as in the said declaration.
                                                              2
       Case 3:20-cv-04102-WHO Document 1 Filed 06/19/20 Page 3 of 33



1           4.     At all times material hereto GEDEN HOLDINGS, LTD. (hereinafter “GEDEN
2    HOLDINGS”), was and is a foreign company organized under the laws of Malta with its operating
3
     office at the office facilities of GEDEN LINES at Buyukdere Cad., Yapi Kredi Plaza, A Blok K:12
4
     34330 Levent-Istanbul-Turkey. Though GEDEN HOLDINGS is incorporated in Malta, its business
5
     is actually carried on entirely by GEDEN LINES from its office facilities at Buyukdere Cad., Yapi
6

7    Kredi Plaza, A Blok K:12 34330 Levent-Istanbul-Turkey.

8           5.     At all times material hereto Defendant ADVANTAGE SPRING SHIPPING, LLC

9    (hereinafter “ADVANTAGE SPRING SHIPPING”), was and is a limited liability company
10
     organized under the laws of the Republic of the Marshall Islands, and the former registered owner
11
     and current bareboat charterer of the Motor Tanker ADVANTAGE SPRING, a tanker vessel
12
     registered in the Marshall Islands, with IMO No. 9466582 and international call sign V7LO4.
13
     Though ADVANTAGE SPRING SHIPPING is incorporated in the Marshall Islands, its business
14

15   is actually carried on entirely by Defendant GEDEN LINES from its office facilities at Buyukdere

16   Cad., Yapi Kredi Plaza, A Blok K:12 34330 Levent-Istanbul-Turkey.
17          6.     At all times material hereto Defendant GENEL DENIZCILIK NAKLIYATI A.S.
18
     a/k/a GEDEN LINES, was and is a foreign corporate entity organized under the laws of Turkey
19
     with its principal place of business located at Buyukdere Cad., Yapi Kredi Plaza, A Blok K:12
20
     34330 Levent-Istanbul-Tukey.
21

22          7.     At all times material hereto ADVANTAGE TANKERS, LLC (hereinafter

23   “ADVANTAGE TANKERS”), was a foreign limited liability company organized under the laws

24   of the Marshall Islands. ADVANTAGE TANKERS is a holding company that owns 100% of
25   Defendant ADVANTAGE SPRING SHIPPING. Though ADVANTAGE TANKERS is
26
     incorporated in the Marshall Islands, its business is actually carried on entirely by Defendant
27
     GEDEN LINES from its office facilities at Buyukdere Cad., Yapi Kredi Plaza, A Blok K:12 34330
28
                                                     3
       Case 3:20-cv-04102-WHO Document 1 Filed 06/19/20 Page 4 of 33



1    Levent-Istanbul-Turkey.
2           8.     At all times material hereto MEHMET EMIN KARAMEHMET (hereinafter
3
     “EMIN KARAMEHMET”), is an individual person and a citizen and resident of the Republic of
4
     Turkey and, respectively, through a Panamanian corporation that he entirely controls - Buselten
5
     Finance, S.A - is the 100% shareholder of GEDEN HOLDINGS and SPACE SHIPPING. Through
6

7    another Turkish business entity he controls - Cukurova Holdings - he is 100% shareholder of

8    Defendant GEDEN LINES.

9           9.     At all times material hereto, Tuğrul Tokgöz (hereinafter “TOKGÖZ”) is an
10
     individual person and a citizen of the Republic of Turkey and a resident of Turkey. TOKGÖZ is
11
     the Chief Executive Officer of ADVANTAGE SPRING SHIPPING; ADVANTAGE TANKERS;
12
     and a director of GEDEN HOLDINGS and GEDEN LINES and, through the intermediary holding
13
     companies FORWARD HOLDINGS, LLC and ADVANTAGE HOLDINGS, LLC, is 15%
14

15   controlling shareholder of ADVANTAGE TANKERS.

16          10.    At all times material hereto, GULSUN NAZLI KARAMEHMET–WILLIAMS
17   (hereinafter “KARAMEHMET WILLIAMS”) is an individual person and a dual citizen of the
18
     Republic of Turkey and the Swiss Confederation, and a resident of the United Kingdom.
19
     KARAMEHMET WILLIAMS is the adult daughter and only child of EMIN KARAMEHMET,
20
     and through the intermediary holding companies FORWARD HOLDINGS, LLC and
21

22   ADVANTAGE HOLDINGS, LLC, she is the 85% controlling shareholder of ADVANTAGE

23   TANKERS.

24          11.    At all times material hereto, defendant FLEETSCAPE SPRING, LLC (hereinafter
25   “FLEETSCAPE SPRING”) is a limited liability company organized in the Marshall Islands on or
26
     about October 11, 2018, and since March 8, 2019, has been the registered owner of the motor tanker
27
     ADVANTAGE SPRING.
28
                                                      4
          Case 3:20-cv-04102-WHO Document 1 Filed 06/19/20 Page 5 of 33



1            12.     At all times material hereto Defendant FLEETSCAPE ADVANTAGE
2    HOLDINGS, LLC (hereinafter “FLEETSCAPE ADVANTAGE”) is a limited liability company
3
     organized in the Marshall Islands where it came into existence on October 11, 2018 and is the sole
4
     limited liability company member of ADVANTAGE SPRING SHIPPING.
5
             13.     The jurisdiction of this Court is founded on the presence within the District of
6

7    property of the Defendants, to wit: the M/T ADVANTAGE SPRING that may be attached by

8    process of maritime attachment and garnishment under the provisions of Rule B of the

9    Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions as pled more
10
     fully in Section VI of this Verified Complaint.
11
                          II.     THE UNDERLYING SUBSTANTIVE CLAIMS
12
             14.     Under the bareboat charter party dated February 23, 2010 and addenda thereto,
13
     Plaintiff chartered its vessel CV STEALTH for a “a term of 5 years straight period +/- 30 days in
14

15   Charterer's option plus 1 or 2 years optional year(s) declaration by Charterers 5 months prior end

16   of the firm period” to “Geden Holdings Limited,2 Malta or nominee always guaranteed by Geden
17   Line.” See EXHIBIT 1, box 21. The vessel was delivered to the service of the nominee of GEDEN
18
     HOLDINGS, i.e. SPACE, and to GEDEN LINES, and was used and operated for profit by them as
19
     part of GEDEN HOLDINGS’ non-owned, chartered-in fleet.
20
             15.     By subsequent addendum to the bareboat charter, GEDEN HOLDINGS became the
21

22   performance guarantor of SPACE. See EXHIBIT 1. See also Addendum dated June 2, 2010, and

23   performance guarantee of GEDEN HOLDINGS, dated March 4, 2010 hereto attached as EXHIBIT

24   2.
25           16.     Under Part II Clause 10 of the bareboat charter, SPACE was obligated to maintain
26
27
     2
       Geden Holdings was a holding company incorporated in Malta. It held 100% of the shares of SPACE and 100% of
28   the shares of several one-ship-companies as is more specifically pled in this Original Verified Complaint.
                                                           5
       Case 3:20-cv-04102-WHO Document 1 Filed 06/19/20 Page 6 of 33



1    the vessel in a good state of repair, with all of her class certificates up to date. See EXHIBIT 1.
2           17.      Under Part II Clause 15 of the bareboat charter, SPACE was obligated to redeliver
3
     the vessel at the end of the bareboat charter party term “…in the same or as good structure, state,
4
     condition and class as that in which she was delivered, fair wear and tear not affecting class
5
     excepted.” Moreover, the same clause provides that “…upon redelivery shall have her survey
6

7    cycles up to date and trading and class certificates valid for at least the number of months

8    agreed…”. Id.

9           18.      Under Part II Clause 17 of the bareboat charter, SPACE was obligated “to indemnify
10
     the Owners against any loss, damage or expense incurred by the Owners arising out of or in relation
11
     to the operation of the vessel by the Charterers...” and under Rider Clause 9, SPACE, as charterer
12
     undertook to indemnify the owners of the vessel “against, all costs charges, expenses, claims
13
     proceedings (whether civil or criminal), liabilities, losses, penalties, duties and fees…and taxes
14

15   thereon suffered or incurred by the Owners arising directly or indirectly in any manner out of the

16   possession,     management,     control,   chartering,   sub-chartering…use,     operation,   return,
17   redelivery…of the Vessel…and regardless of when the same shall arise”. Id.
18
            19.      Pursuant to clause 7 of a Settlement Agreement dated 8 December 2016, and entered
19
     into between Plaintiff as Owners, in settlement of interim disputes regarding an outstanding
20
     arbitration award in favor of Owners for unpaid charter hire; and Defendant SPACE as Charterers,
21

22   and GEDEN HOLDINGS as performance guarantors, the hire amount payable under the

23   Charterparty was amended to USD 9,875 per day from 1 January 2017 onwards.

24          20.       Plaintiff delivered the vessel into the bareboat chartered service and rendered the
25   contractual performance required of it. However, Defendant SPACE has failed and refused to
26
     perform several of its obligations under the bareboat charter party contract and was in breach
27
     thereof as is further pled below.
28
                                                        6
       Case 3:20-cv-04102-WHO Document 1 Filed 06/19/20 Page 7 of 33



1           21.     On April 10, 2014, SPACE time chartered the Vessel to ST Shipping & Transport
2    Pte. Ltd. (hereinafter “ST”), a Singapore business entity, for a term of approximately twelve
3
     months. ST operated out of its Stamford, Connecticut branch office. ST sub-chartered the vessel
4
     on a voyage charter party dated September 4, 2014 to lift a cargo of Venezuelan crude oil from
5
     Puerto La Cruz for discharge at a terminal in the U.S.A.
6

7           22.     ST directed the Vessel to Puerto la Cruz, Venezuela to load her cargo. There, after

8    arriving, and tendering her notice of readiness to load, she was boarded by local police and

9    prosecutorial authorities on or about September 13, 2014 and was detained by them on suspicion
10
     of attempting to carry a stolen cargo of crude oil.
11
            23.     At Puerto La Cruz, the CV STEALTH was further detained by court order, and at
12
     the request of the prosecutorial authorities, for a period exceeding three years, which was beyond
13
     the agreed bareboat charter party contractual redelivery date.
14

15          24.     Under the terms of the bareboat charter, the latest date for the redelivery of the CV

16   STEALTH to Plaintiff was on June 22, 2015. However, SPACE failed to redeliver her to Plaintiff
17   - her lawful owner - and at the same time was failing to pay hire as the bareboat charter requires.
18
            25.     Owners commenced London maritime arbitration to enforce their claims against
19
     SPACE for unpaid hires. The arbitration tribunal, with an award dated Nov. 1, 2016 ruled in favor
20
     of Plaintiff, requiring SPACE to keep paying monthly bareboat charter hire until the Vessel was
21

22   released and was actually redelivered to Plaintiff.

23          26.     On October 3, 2017, SPACE claimed the Venezuelan authorities’ detention of the

24   CV STEALTH had terminated and gave PSARA notice of its intent to redeliver the Vessel within
25   approximately 30 days. However, the Vessel was incapable of being redelivered as she was out of
26
     class with her attending classification society the American Bureau of Shipping. Moreover, the
27
     Vessel was so extensively damaged due to SPACE’s failure to provide maintenance throughout her
28
                                                           7
          Case 3:20-cv-04102-WHO Document 1 Filed 06/19/20 Page 8 of 33



1    3 years long detention that she was incapable of sailing under her own power and was in need of
2    extensive repairs.
3
              27.    Ultimately, SPACE arranged to have the vessel towed from Puerto La Cruz,
4
      Venezuela to Port of Spain, Trinidad where she was redelivered and taken over by Plaintiff’s
5
      personnel on or about March 24, 2018 out of class, and in the same heavily damaged condition as
6

7     she was before she was towed by SPACE to Port of Spain.

8    i.      Breach of Charterers' Maintenance/Redelivery Obligations

9             28.    Pursuant to Clause 10(a) of Part II the bareboat charter, SPACE was under an
10
      obligation to keep the Vessel well maintained and in a good state of repair throughout the duration
11
      of the charter. See EXHIBIT 1. SPACE was also under an obligation to keep the Vessel's Class
12
      fully up to date and to maintain all other necessary certificates in full force at all times.
13
              29.    Further, pursuant to Clause 15 of Part II of the bareboat charter, SPACE was obliged
14

15    to: redeliver the Vessel to Owners “in the same or as good structure, state, condition and class as

16    that in which she was delivered, fair wear and tear not affecting class excepted”, with her survey
17    cycles up to date and trading and class certificates valid. Id. Box 17 of part I of the bareboat
18
      charter required the Vessel to have passed her Special Survey dry docking without extensions. Id.
19
              30.    In breach of Clauses 10(a) and/or 15 of Part II and/or Box 17 of the bareboat charter,
20
      SPACE did not undertake any (or any non-negligible) maintenance on the Vessel, which since
21

22    September 2014, failed to pass her Special Survey dry docking, and instead redelivered the Vessel

23    in a severely damaged condition on 24 March 2018 with all Class and statutory certificates

24    expired. Id.
25            31.    The work needed in order for the Vessel to be restored to the required redelivery
26
      condition; to pass Special Survey; and to have all Class and statutory certificates reinstated,
27
      includes the following non-exhaustive list of works:
28
                                                         8
      Case 3:20-cv-04102-WHO Document 1 Filed 06/19/20 Page 9 of 33



1
           (i)     complete overhauling and/or repair and/or replacement of all machinery and
2
     equipment and extensive renewals of major and miscellaneous spares;
3

4          (ii)    extensive piping system renewals, overhauling of valves, sensors and gauges;
5          (iii)   full hull and deck blasting and extensive steel renewals and recoating;
6
           (iv)    extensive renewal of outfitting, supports, ladders;
7
           (v)     extensive steel renewals in cargo and ballast tanks;
8
           (vi)    re-tubing and/or replacement of auxiliary boilers and exhaust gas boilers;
9

10         (vii)   overhauling and renewal of cargo system, cargo piping, cargo monitoring and
11   cargo equipment and machinery;
12

13         (viii) steam lines and heating coils renewals;

14
           (ix)    deck machinery overhauling and renewal including cranes and their hydraulic
15
     systems;
16

17         (x)     electrical, electronics and automation system service, repair and renewal;

18         (xi)    extensive rewiring;
19
           (xii)   bridge navigation and communication equipment service and renewals;
20
           (xiii) overhauling, repairs and renewal of steering and shafting system;
21

22         (xiv)   overhauling, service, repair and renewals of all safety equipment, firefighting

23   systems and appliances including lifesaving equipment; and

24
           (xv)    fitting of ballast water treatment system.
25
            32.    As a consequence of the extensive damage to the Vessel, it would have cost
26
27   considerably more than the repaired market value of the vessel to tow her to repair facilities and

28   repair her. Plaintiff, accordingly, sold the vessel for demolition (scrap) for USD 3,500,000
                                                      9
       Case 3:20-cv-04102-WHO Document 1 Filed 06/19/20 Page 10 of 33



1     (THREE MILLION FIVE HUNDERD THOUSAND DOLLARS). Plaintiff, the Owner of the
2     Vessel, has submitted in the London Maritime arbitration a claim for damages in an amount
3
      equivalent to the (repaired) market value of the Vessel, which is USD 18,000,000.00 (EIGHTEEN
4
      MILLION DOLLARS).
5
     ii.    Unpaid Bareboat Charter Hire
6

7             33.    SPACE has failed to pay outstanding hire that was earned during the month of

8     February 2018, for which PSARA has obtained an award from the London maritime arbitration

9     tribunal - that has jurisdiction over the merits of the case - in the amount of USD 276,500. In
10
      addition to this amount, the arbitration tribunal has awarded PSARA Pounds Sterling 4,550.00
11
      (USD 5,562.50) by way of arbitration costs for this particular reference relating to the February
12
      2018 charter hire, with annual interests on each of the two amounts at the rate of 5%, compounded
13
      semiannually.
14

15            34.    SPACE has also failed to pay Plaintiff the charter hire for the month of March 2018

16    in the amount of USD 233,708.33, which Plaintiff is claiming in the ongoing London maritime
17    arbitration.
18
                      III.    UNDERLYING PROCEEDINGS ON THE MERITS
19
            35.      Box 35 and clause 30(a) of the bareboat charter party provide for arbitration of all
20
     disputes arising out of the contract in London. See EXHIBIT 1.
21

22          36.      Plaintiff is claiming in London maritime arbitration the amount of USD

23   18,000,000.00 (EIGHTEEN MILLION DOLLARS) as the repaired value of the vessel; and the

24   unpaid hire for the month of March 2018 in the amount of USD 233,708.33 (TWO HUNDRED
25   THIRTY-THREE THOUSAND SEVEN HUNDRED AND EIGHT DOLLARS AND THIRTY-
26
     THREE CENTS), together with interest and costs.
27
            37.      Plaintiff is also owed charter hire for the month of February 2018 under the London
28
                                                      10
         Case 3:20-cv-04102-WHO Document 1 Filed 06/19/20 Page 11 of 33



1    maritime arbitration award in this regard, together with arbitration costs in the total amount of USD
2    283,015.50 (TWO HUNDRED EIGHTY-THREE THOUSAND FIFTEEN DOLLARS AND FIFT
3
     CENTS).
4
              38.      Plaintiff estimates its legal costs that will be incurred to pursue these claims in
5
     London maritime arbitration proceedings will be approximately USD 300,000.00 (THREE
6

7    HUNDRED THOUSAND DOLLADS). As it is customary in London arbitration, legal costs,

8    including lawyers’ fees, are awarded to the prevailing party.

9             39.      This action is an ancillary proceeding, brought to obtain jurisdiction over Defendant
10
     Charterer and its performance guarantor GEDEN HOLDINGS to obtain security for Plaintiff’s
11
     claims in the London maritime arbitration proceedings3, and to ensure that the award Plaintiff
12
     expects to recover, against its obligors SPACE and GEDEN will be collectible.
13
            IV.      THE FIRST RESTRUCTURING OF OWNERSHIP IDENTITY OF THE
14
                     CORPORATE AND INDIVIDUAL DEFENDANTS AND THEIR
15                                  INTERRELATIONSHIPS

16            40.      In June of 2015, when SPACE had fallen substantially in arrears in its bareboat
17   charter hire payment obligations, and the contractual redelivery of the Vessel to Plaintiff was
18
     approaching, Plaintiff became concerned and made enquiries regarding the status of the CV
19
     STEALTH and the other crude oil tanker vessels that were being operated by Defendant GEDEN
20
     HOLDINGS.          Plaintiff was astounded to discover the entire “owned” – as opposed to the
21

22   “chartered-in” fleet – of GEDEN HOLDINGS had been surreptitiously transferred to new owners,

23   as shown in TABLE I below:

24

25
     3
       Plaintiff in Maritime attachment proceedings in the United States District court for the Eastern District of Texas, in
26   the case styled Psara Energy Limited v. Space Shipping, Ltd. et al. No, 18-cv-00178, obtained substitute security in
     the form of surety bonds in the amount of USD 4,800,000 (FOUR MILLION EIGHT HUNDRED THOUSAND
27   DOLLARS) which, however, was set before the scrap sale of the vessel was actually made. The security obtained does
     not cover the full amount of Plaintiff’s claim in arbitration. In the meantime, ownership of all of the vessels held by
28   Advantage Tankers, LLC was transferred to a new holding company Fleetscape Advantage Holdings, LLC.
                                                                11
      Case 3:20-cv-04102-WHO Document 1 Filed 06/19/20 Page 12 of 33



1                                          TABLE I
2          VSL FORMER NAME         FORMER OWNER                 VSL NEW NAME     NEW OWNER
           PROFIT                  Profit Shipping, Ltd.        ADVANTAGE        Advantage Solar
3
                                                                SOLAR            Shipping, LLC
4          TARGET                  Target Shipping, Ltd.        ADVANTAGE        Advantage Arrow
                                                                ARROW            Shipping, LLC
5
           TRUE                    True Shipping, Ltd.          ADVANTAGE        Advantage Avenue
                                                                AVENUE           Shipping, LLC
6
           BLUE                    Blue Shipping, Ltd.          ADVANTAGE SKY    Advantage Sky
7                                                                                Shipping, LLC
           PINK                    Pink Shipping, Ltd.          ADVANTAGE        Advantage Summer
8                                                               SUMMER           Shipping, LLC
9          BLANK                   Blank Shipping, Ltd.         ADVANTAGE        Advantage Start
                                                                START            Shipping, LLC
10         REEF                    Reef Shipping, Ltd.          ADVANTAGE        Advantage Spring
                                                                SPRING           Shipping, LLC
11
           BRAVO                   Bravo Shipping, Ltd.         ADVANTAGE ATOM   Advantage Atom
12                                                                               Shipping, LLC
           POWER                   Barbaros Maritime,           ADVANTAGE        Advantage Anthem
13                                 Ltd.                         ANTHEM           Shipping, Ltd.
14         VALUE                   Value Shipping, Ltd.         ADVANTAGE        Advantage Award
                                                                AWARD            Shipping, LLC
15         ROYAL                   Prima Shipping, Ltd.         ADVANTAGE SUN    Advantage Sun
                                                                                 Shipping, Ltd.
16

17
            41.     Not only had the said vessels been transferred to new corporate owners, but they
18

19   had been renamed and reflagged from the Maltese shipping register to that of the Marshall Islands.

20          42.     Investigation into the ship register/ship mortgage record of the Republic of the

21   Marshall Islands revealed that all of the above 11 crude oil tanker vessels which were formerly
22   owned by one-ship-companies, and in turn, 100% controlled by shareholder GEDEN HOLDINGS,
23
     had been transferred in approximately the first 5 months of 2015 - without any notice to or the
24
     knowledge of Plaintiff - to new one-ship-companies, 100% controlled by a new holding company
25
     - ADVANTAGE TANKERS. ADVANTAGE TANKERS is ultimately 85% controlled by the
26
27   daughter and only child of Defendant EMIN KARAMEHMET, i.e. Defendant KARAMEHMET

28   WILLIAMS and 15% by Defendant TOKGÖZ. The said ship mortgage records contain a
                                                           12
          Case 3:20-cv-04102-WHO Document 1 Filed 06/19/20 Page 13 of 33



1    diagrammatic representation of the said new ownership structure which is hereto attached as
2    EXHIBIT 3.
3
              43.      The transfer to a third party of all of its trading assets by Plaintiff’s performance
4
     guarantor GEDEN was extremely concerning to Plaintiff.                     Defendant SPACE did not own any
5
     tangible assets, and Plaintiff had relied on the representation of GEDEN that it owned 100% of the
6

7    vessels shown in TABLE I above, and by reason of this it was a reliable performance guarantor.

8    i.       Successor Corporation Relationship

9             44.      The grouping of the following corporate entities: ADVANTAGE TANKERS, its
10
     subsidiary ADVANTAGE SPRING SHIPPING, and 10 other one-ship-company entities that are
11
     subsidiaries of ADVANTAGE TANKERS4 (said grouping hereinafter collectively referred to for
12
     the sake of brevity as “Advantage-Group”) comprise, respectively, successor corporate business
13
     entities of the grouping formerly constituted of: GEDEN HOLDINGS; REEF SHIPPING, LTD.,
14

15   GEDEN LINES; SPACE SHIPPING; and 10 other former one-ship-companies5, as shown above

16   in TABLE I (hereinafter collectively referred to, for the sake of brevity, as “Geden-Group”).
17            45.      As particularized in the following paragraphs, the Advantage-Group corporate
18
     entities are successor corporations of the Geden-Group corporate entities in that: a) the former
19
     acquired and are respectively in possession of the trading assets of the latter6 (hereinafter “the 11
20
     Tanker Vessels”), as illustrated in the foregoing Table I; b) they occupy and carry on business from
21

22
     4
23     Foreign limited liability companies: Advantage Solar Shipping, LLC; Advantage Sky Shipping, LLC; Advantage
     Start Shipping, LLC; Advantage Arrow Shipping, LLC; Advantage Avenue Shipping, LLC; Advantage Award
24   Shipping, LLC; Advantage Atom Shipping, LLC; Advantage Summer Shipping, LLC; Advantage Spring Shipping,
     LLC; Advantage Sun Shipping, LLC
     5
       Foreign limited liability companies: Profit Shipping, Ltd.; Blue Shipping, Ltd.; Blank Shipping, Ltd.; Target Shipping,
25   Ltd.; True Shipping Ltd.; Value Shipping, Ltd; Bravo Shipping, Ltd; Barbaros Maritime, Ltd; Pink Shipping, Ltd; Reef
     Shipping Ltd.; Prima Shipping, Ltd.
26   6
       The said assets are the tankers: PROFIT now renamed ADVANTAGE SOLAR; BLUE now renamed ADVANTAGE
     SKY; BLANK now renamed ADVANTAGE START; TARGET now renamed ADVANTAGE ARROW; TRUE now
27   renamed ADVANTAGE AVENUE; VALUE now renamed ADVANATGE AWARD; BRAVO now renamed
     ADVANTAGE ATOM; POWER now renamed ADVANTAGE ANTHEM; PINK now renamed ADVANTAGE
28   SUMMER; REEF now renamed ADVANTAGE SPRING; ROYAL now renamed ADVANATGE SUN.
                                                                13
      Case 3:20-cv-04102-WHO Document 1 Filed 06/19/20 Page 14 of 33



1    the same business premises, i.e. Buyukdere Cad., Yapi Kredi Plaza, A Blok K:12 34330 Levent-
2    Istanbul-Tukey; c) they transact their business by and through identical personnel as the latter; d)
3
     they share common officers and directors with the latter; e) they have taken over and are servicing
4
     the same customers as were being served by the latter; f) they have had virtually the same financing
5
     banks financing their business as the latter; g) they have assumed numerous of the latter’s
6

7    obligations, including long term charter parties with Shell Western Supply and Trading, Ltd.; h)

8    there is continuity of shareholders (GEDEN HOLDINGS has represented it retains ultimate control

9    over the corporate entities of the Advantage-Group that owned the 11 Tanker Vessels); i) the
10
     controlling shareholder of GEDEN HOLDINGS and GEDEN LINES - EMIN KARAMEHMET –
11
     continues to maintain a substantial financial interest in the Advantage-Group companies, as
12
     GEDEN LINES (which is 100% controlled by him) manages and operates all of its 11 Tanker
13
     Vessels formerly held by the one-ship-companies of the Geden-Group; j) GEDEN LINES exercises
14

15   complete control over all of the corporate entities of the Advantage-Group as its administrative,

16   operations, technical, commercial, and safety manager; k) following the purported sale of the 11
17   Tanker Vessels, GEDEN HOLDINGS formally ceased its ordinary business operations, through its
18
     subsidiary one ship companies and wound down its remaining business of operating chartered-in
19
     tonnage.
20
            46.     As part of a business reorganization arrangement conceived and implemented by the
21

22   management of the Geden-Group, in concert with EMIN KARAMEHMET, KARAMEHMET

23   WILLIAMS, TOKGÖZ, and MAT, the one-ship-companies of the Geden-Group purportedly

24   “sold” the respective vessels each one of them had owned to its homologous Advantage-Group
25   one-ship-company, with these transactions occurring approximately during the first and second
26
     quarter of 2015. The said purported “sales”, were in actual fact part of a “reorganization” and
27
     makeover of the ownership structure, whereby newly minted corporate one-ship-companies of the
28
                                                      14
      Case 3:20-cv-04102-WHO Document 1 Filed 06/19/20 Page 15 of 33



1    Advantage-Group would take over ownership of the assets with the control, however, remaining
2    with GEDEN HOLDINGS. See “Consent Letter” agreement dated February 6, 2015 between
3
     GEDEN HOLDINGS and Shell Western Supply and Trading, Ltd. hereto attached as EXHIBIT 4
4
     at Bates No. D01248, at ¶ 2 thereof, wherein GEDEN HOLDINGS assures Shell Western Supply
5
     and Trading, Ltd that each of the Advantage-Group one-ship-companies would be “wholly owned
6

7    by the Shareholder”, i.e. GEDEN HOLDINGS.

8           47.     Notwithstanding the transfer of ownership of the respective vessels from the Geden-

9    Group one-ship-companies, to the respective Advantage-Group one-ship-companies, all of the time
10
     charter parties under which the said respective vessels, before and at the time of the transfer, were
11
     being employed by Shell Western Supply and Trading, Ltd. continued seamlessly with the
12
     Advantage-Group one-ship-companies. This was accomplished under contractual arrangements
13
     with Shell Western, worked out by GEDEN HOLDINGS / GEDEN LINES, KARAMEHMET-
14

15   WILLIAMS, TOKGÖZ, and MAT whereby the said charter parties, several of which had

16   significant unexpired terms, were renewed for a 5-year period, at rates and on such other terms as
17   were agreed on behalf of the Advantage-Group one-ship-companies by GEDEN HOLDINGS.
18
     EXHIBIT 4 at D01248 - D01250.
19
            48.     Notwithstanding the purported transfer of ownership of the respective vessels from
20
     the Geden-Group one-ship-companies to the respective Advantage-Group one-ship-companies,
21

22   GEDEN HOLDINGS represented and warranted to the Geden-Group’s sole customer - Shell

23   Western Supply and Trading, Ltd - that it retained ownership over the Advantage-Group one-ship-

24   companies. EXHIBIT 4 at Bates No. D01248, at ¶ 2 thereof. Said representations and warranties
25   regarding the ultimate ownership and control of the Advantage-Group one-ship-companies by
26
     GEDEN HOLDINGS were accepted by Shell Western Supply and Trading, Ltd in agreeing to enter
27
     into new time charters with the said Advantage-Group one-ship-companies. See relevant extract
28
                                                      15
      Case 3:20-cv-04102-WHO Document 1 Filed 06/19/20 Page 16 of 33



1    from the deposition of the General Manager of Shell Western Supply & Trading, Ltd. specifically
2    identifying GEDEN HOLDINGS as the “shareholder” retaining the ultimate control over the
3
     Advantage-Group one-ship-companies, hereto attached as EXHIBIT 5.
4
            49.     Notwithstanding the transfer of ownership of the respective vessels from the Geden-
5
     Group one-ship-companies to the respective Advantage-Group one-ship-companies, all day-to-day
6

7    shore-side operations of the 11 Tanker Vessels continue to be performed by and through GEDEN

8    LINES, including safety management, security management, crewing, victualing, supplying,

9    technical monitoring and supervision, drydocking, repairs, accounting, insuring, and generally
10
     every function necessary in order to keep and maintain the said vessels trading as merchant vessels
11
     in the same manner and to the same extent that GEDEN LINES had performed before the said
12
     transfer of ownership of the 11 Tanker Vessels. See e.g. Ship Management Agreement for the M/T
13
     ADVANTAGE SPRING dated April 30, 2015 signed by Defendant MAT, hereto attached as
14

15   EXHIBIT 6 at pp. GH 03229-GH 03233; See also extract from Loan Agreement dated April 30 ,

16   2015 of Hayfin Bank Loan Agreement with ADVANTAGE SPRING SHIPPING extract hereto
17   attached as EXHIBIT 7 at p. GH 03098, defining “Manager” as “Genel Denizzcilik Nakliyati A.S.
18
     in its capacity as both the commercial and technical manager of the Vessels and the corporate
19
     Administrator of the Borowers and the Guarantor...” (also signed by Defendant MAT at GH 03224)
20
            50.     Under the first restructuring, the operation and management of the 11 Tanker
21

22   Vessels of the Advantage-Group continued being performed by EMIN KARAMEHMET’s

23   GEDEN LINES, using the same employees; operating out of the same address (Buyukdere Ca.,

24   Yapi Kredi Plaza, A Blok K: 12 34330-Levent-Istanbul-Turkey), as previously, before the same 11
25   Tanker Vessels were transferred to the Advantage-Group.
26
            51.     Notwithstanding the transfer of ownership of the 11 Tanker Vessels from the Geden-
27
     Group one-ship-companies to the respective Advantage-Group one-ship-companies, the majority
28
                                                     16
      Case 3:20-cv-04102-WHO Document 1 Filed 06/19/20 Page 17 of 33



1    of the lenders that financed the acquisition of the vessels by the Advantage-Group one-ship
2    companies remained the same, with new rollover-like refinancing arrangements and ship
3
     mortgaging arrangements having been negotiated and worked out by GEDEN HOLDINGS /
4
     GEDEN LINES executives and directors on behalf of ADVANTAGE TANKERS. See EXHIBIT
5
     4 at ANNEX I.
6

7           52.     Notwithstanding the transfer of the 11 Tanker Vessels from the Geden-Group to the

8    Advantage-Group, GEDEN LINES, which is controlled by EMIN KARAMAHMET, continues to

9    maintain a substantial financial interest in the 11 Tanker Vessels enjoying a significant economic
10
     benefit as operator and manager of the ADVANTAGE TANKERS fleet.
11
            53.     Notwithstanding the transfer of the 11 tanker vessels from the Geden-Group to the
12
     Advantage-Group, GEDEN LINES, in its capacity as the sole operator and manager of the 11
13
     Tanker Vessels, and thereby its controlling shareholder EMIN KARAMEHMET, exercise
14

15   complete control over all of the operational, technical, and all other business activities of the 11

16   one-ship-companies of the Advantage-Group.
17          54.     GEDEN HOLDINGS, GEDEN LINES, ADVANTAGE TANKERS, and the
18
     respective one-ship-companies of the Geden-Group and Advantage-Group have in common key
19
     management personnel including: the same Chief Executive Officer, who is also a director of
20
     GEDEN HOLDINGS, GEDEN LINES and ADVANTAGE TANKERS; and the same Chief
21

22   Financial Officer, who is also a director of GEDEN HOLDINGS.

23          55.     Following the purported “sale” of the 11 Tanker Vessels, their respective former

24   one-ship-company owners ceased to own vessels and were wound up.
25          56.     The holding company role of GEDEN HOLDINGS and the one-ship-companies of
26
     the Geden-Group, following the transfer of the 11 Tanker Vessels, was taken over by
27
     ADVANTAGE TANKERS and its subsidiary one-ship-companies. ADVANTAGE TANKERS
28
                                                      17
       Case 3:20-cv-04102-WHO Document 1 Filed 06/19/20 Page 18 of 33



1    and its subsidiary one-ship-companies thereby assumed the obligations previously incumbent on
2    GEDEN HOLDINGS and its one-ship-subsidiaries.
3
             57.     By reason of the foregoing facts pled in averments ¶¶ 44-56, ADVANTAGE
4
     TANKERS and the one-ship-companies it holds, and GEDEN HOLDINGS and the one-ship-
5
     companies and single-vessel chartering companies it holds, have either entered into a de facto
6

7    merger; or ADVANTAGE TANKERS and the one-ship-companies it holds are a mere continuation

8    of the business of GEDEN HOLDINGS.

9            58.     In the alternative the transfer of the assets of the Geden-Group to the Advantage-
10
     Group in the manner set out in the foregoing averments ¶¶ 45-46 was a transaction entered into by
11
     the parties involved to avoid liabilities, including the substantial liabilities to Plaintiff.
12
             59.      The one-ship companies that formerly owned the 11 Tanker Vessels were absorbed
13
     by the Advantage-Group, as evidenced by the identity of assets, location, management, personnel,
14

15   and stockholders.

16           60.     Accordingly, ADVANTAGE TANKERS and the one-ship-companies it holds,
17   including ADVANTAGE SPRING SHIPPING, are liable for Plaintiff’s claims respectively as the
18
     successor corporations of EMIN KARAMEHMET - controlled GEDEN HOLDINGS, SPACE
19
     SHIPPING and REEF SHIPPING, LTD, and the M/T ADVANTAGE SPRING may be attached
20
     as security for Plaintiff’s claims.
21

22   ii.     Fraudulent Transfer Allegations

23           61.     Plaintiff realleges ¶¶ 1-60 of the above and foregoing Original Verified Complaint

24   and further avers as follows:
25           62.     In agreeing to bareboat charter its vessel the CV STEALTH to SPACE, a Maltese
26
     corporation without any known tangible assets or business performance record, and to accept the
27
     performance guarantee of GEDEN HOLDINGS, Plaintiff relied on express affirmative
28
                                                          18
         Case 3:20-cv-04102-WHO Document 1 Filed 06/19/20 Page 19 of 33



1    representations of fact made on behalf of GEDEN HOLDINGS / GEDEN LINES by their common
2    CEO and director TOKGÖZ. Specifically, TOKGÖZ represented that GEDEN HOLDINGS was
3
     the parent company of the “special purpose companies”, i.e. the-one-ship companies which at the
4
     time owned the 11 Tanker Vessels. A Copy of the March 4, 2010 letter of GEDEN HOLDINGS
5
     containing such representations in writing is hereto attached as EXHIBIT 8.
6

7            63.      The     performance      guarantee      of    GEDEN        HOLDINGS          (EXHIBIT        2)

8    contemporaneously issued with the March 4, 2010 letter, is a continual guarantee extending over

9    the entire duration of the performance of the charter party. It specifically provides in relevant part
10
     that that it is given in consideration of Plaintiff's refraining from arresting or otherwise detaining
11
     any of the assets of GEDEN HOLDINGS.
12
             64.      Plaintiff relied on the representations made in the March 4, 2010 letter (EXHIBIT
13
     8), particularly the representation that GEDEDN HOLDINGS owned and would continue to own
14

15   through its one-ship-companies the 11 Tanker Vessels, and thereby agreed to continue chartering

16   the CV STEALTH to SPACE and accept the performance guarantee of GEDEN HOLDINGS.
17           65.      GEDEN HOLDINGS purports that during the first 5 months of 2015 it divested
18
     itself of its entire interest in the 11 Tanker Vessels and “sold” same to the Defendants comprising
19
     the Advantage-Group through legitimate arm’s length transactions. In actual fact, the Defendants
20
     implemented a fraudulent restructuring scheme that had been in their planning and contemplation
21

22   as pled below7.

23           66.      During 2012 and 2013, as a result of a faltering tanker market, the high prices it had

24   paid for the construction of the 11 Tanker Vessels and the acquisition of other tonnage, the Geden-
25   Group experienced severe economic difficulties and pressing demands by various creditors that
26
27   7
       In a similar manner, GEDEN HOLDINGS purportedly “sold” its fleet of product carrier tankers to new buyers while
     it continued to maintain control over their operation and to profit from trading same under FUTURE HOLDINGS,
28   LTD. a management company controlled by Defendants KARAMEHMET-WILLIAMS and TOKGÖZ.
                                                            19
         Case 3:20-cv-04102-WHO Document 1 Filed 06/19/20 Page 20 of 33



1    included attachment of vessels of the group. In consultation with the group’s lending banks,
2    GEDEN LINES commissioned business restructuring specialist AlixPartners UK LLP to develop a
3
     proposed plan for the restructuring of their business. A report was prepared by AlixPartners, dated
4
     March 6, 2013 under the title “Project Hermitage Restructuring”. See Report of AlixPartners hereto
5
     attached as EXHIBIT 98 (hereinafter referred to as “Project Hermitage”).
6

7            67.      Project Hermitage recommended the replacement of GEDEN HOLDINGS as the

8    group’s holding company by another new business entity - a “newco” - which, under the

9    recommended plan, “[p]rovides for recategorization of exposure from "Geden Holdings Ltd.” to
10
     Newco where equity is "in-the-money" and shareholders are better incentivized to provide ongoing
11
     support.” See EXHIBIT 9 at Bates No. P-001870.                     The plan of Project Hermitage also
12
     recommended the sale of the vessels or the one-ship-companies to “Newco”; the continuation of
13
     the management of the vessels by GEDEN LINES; the rollover financing of the existing debt to
14

15   the financing banks; the retention of the equity of GEDEN HOLDINGS; the transfer of the surplus

16   of equity in the assets to Newco (EXHIBIT 9 (flow chart) Bates No. P-001846); and the ring-
17   fencing of potential sources of disruption (such as arrests and sister-ship arrests). Id. at Bates No.
18
     P-001870.
19
             68.      Even though the recommendations of Project Hermitage were not adopted by
20
     Defendants in their exact proposed form, they were nonetheless substantially adopted and
21

22   implemented as evidenced by the following events: a) GEDEN HOLDINGS / GEDEN LINES,

23   acting by and through their common chief executive officer and chief financial officer, caused the

24
     8
       The Alix Partners’ report specifically states: “This report ("Report") was prepared by AlixPartners UK LLP
25   ("AlixPartners") exclusively for the sole benefit and internal use of GENEL Denizcilik Nakliyati A.S. - GEDEN
     Lines (the "Company") pursuant to a client relationship between AlixPartners and the Company stipulated in the
26   agreement for the provision of consulting services dated 22 November 2012 (the "Engagement Letter"). EXHIBIT
     10 at Bates No. P-001832. As to the factual content of the AlixPartners report it provides in relevant part: “The
27   information contained in this Report is based upon financial and other data provided to AlixPartners and the
     representation made to AlixPartners by the management and staff of the Company” Id. at Bates No. P-001833.
28   Emphasis added.
                                                            20
         Case 3:20-cv-04102-WHO Document 1 Filed 06/19/20 Page 21 of 33



1    incorporation of ADVANTAGE TANKERS, in the Marshall Islands, i.e.                                    the “Newco”
2    contemplated by Project Hermitage9; b) GEDEN HOLDINGS / GEDEN LINES, by and through
3
     their common chief executive officer and chief financial officer, made arrangements for the rollover
4
     financing of the loans of GEDEN HOLDINGS’ one-ship-companies with ADVANTAGE
5
     TANKERS taking on the role of corporate guarantor; c) GEDEN HOLDINGS / GEDEN LINES,
6

7    acting by and through their common chief executive officer and chief financial officer, caused the

8    one-ship-companies controlled by GEDEN HOLDINGS to “sell” their vessels to newly minted

9    Marshall Islands corporate entities that comprise the Advantage-Group shown in the foregoing
10
     TABLE I; d) GEDEN HOLDINGS / GEDEN LINES, acting by and through their common chief
11
     executive officer and chief financial officer, arranged for the management of the 11 Tanker Vessels
12
     to continue being performed by GEDEN LINES under new 5 year contracts; e) by transferring all
13
     of the tangible operating assets of GEDEN HOLDINGS to the ADVANTAGE TANKERS one-
14

15   ship-companies, i.e. the 11 Tanker Vessels, GEDEN HOLDINGS effectively “ringfenced” them,

16   thereby blocking creditors of GEDEN HOLDINGS from seeking recourse against its assets.
17            69.      Project Hermitage specifically referred to the bareboat charter of the CV STEALTH
18
     and other chartered-in tonnage of other owners in the following terms: “Group D, Geden Oldco:
19
     11 Group D vessels make up the residual fleet and are not part of the Company's future. These
20
     include the vessels funded by FSL, Icon, Octavian and Stealth when traditional financing was
21

22   unavailable.” With specific reference to Plaintiff’s vessel the CV STEALTH Project Hermitage

23   notes: “not ours”. See EXHIBIT 9 at P-001856.

24            70.      The actions of the Defendants in implementing the recommendations of Project
25   Hermitage in the manner described in the foregoing, manifests the design, plan, and intent of the
26
27   9
      At all times material hereto, all Defendants have the same Chief Executive officer - Tugrul Tokgoz- and the same
     Chief Financial Officer -Mehmet Matt - who also hold overlapping roles as directors and /or officers of the respective
28   corporate Defendants of the one-ship-companies controlled by ADVANTAGE TANKERS.
                                                               21
      Case 3:20-cv-04102-WHO Document 1 Filed 06/19/20 Page 22 of 33



1    Defendants to deal with their assets in a fraudulent manner to the detriment and prejudice of their
2    creditors, specifically including Plaintiff as noted in ¶ 68 and 69 supra.
3
            71.      At all times material hereto and as pled in the foregoing, GEDEN HOLDINGS
4
     through the machinations of its equity holder EMIN KARAMEHMET “restructured” the
5
     ownership of its assets, by arranging their transfer to ADVANTAGE TANKERS, a company 85%
6

7    controlled by his only child KARAMEHMET WILLIAMS, and 15% by his hand-picked CEO of

8    GEDEN LINES and GEDEN HOLDINGS, TOKGÖZ. As a result, Plaintiff was left without any

9    of the recourse that it had agreed to forego (i.e. the attachment of Geden Holdings’ owned vessels)
10
     in consideration for GEDEN HOLDING’s performance guarantee.
11
            72.     Notwithstanding the fraudulent restructuring of the ownership of its shipping assets,
12
     GEDEN HOLDINGS provided in confidence express assurances to Shell Western Supply &
13
     Trading, Ltd. that it remained the controlling shareholder of the same 11 tanker vessels through its
14

15   complete control of the Advantage-Group one-ship companies.

16          73.     Though Defendants KARAMEHMET WILLIAMS and TOKGÖZ have warranted
17   to the lenders of the Advantage-Group that they hold respectively 85% and 15% of the ultimate
18
     beneficial interest in ADVANTAGE TANKERS, which, in turn, warrants it controls 100% of the
19
     11 Tanker Vessels (EXHIBIT 3), TOKGÖZ, who is the Chief Executive Officer of ADVANTAGE
20
     TANKER and a director of GEDEN HOLDINGS, has also warranted to Shell Western Supply &
21

22   Trading, Ltd. that it is actually GEDEN HOLDINGS, which controls the Advantage-Group

23   corporate entities, that own the same vessels even after their purported transfer to the Advantage

24   Group. Based on the foregoing and the conflicting representations of Defendants, the ownership
25   of the ADVANTAGE SPRING (ex. REEF) was fraudulently transferred to the detriment of
26
     unsecured creditors.
27

28
                                                       22
      Case 3:20-cv-04102-WHO Document 1 Filed 06/19/20 Page 23 of 33



1            V.      THE SECOND RESTRUCTURING – FLEETSCAPE ADVANTAGE
                                    HOLDINGS, LLC
2

3            74.     Plaintiff repeats and re-alleges ¶¶1-73 of the foregoing and with reference to its

4    claim for the attachment of the M/T ADVANTAGE SPRING further avers as follows.

5            75.     Plaintiff has been pursuing claims: in London arbitration against Defendant SPACE
6    under the BBCP for the redelivery of its vessel in severely damaged condition as averred in
7
     foregoing; in the United States District Courts for the Eastern District of Texas against the same
8
     Defendant and its performance guarantor GEDEN HOLDINGS, where it has obtained in ancillary
9
     Rule B proceedings partial security for its said claims in London arbitration, in the form of surety
10

11   bonds in the amount of USD 4,800,00, in civil action styled Psara Energy Limited v. Space

12   Shipping, Ltd. et al. No, 18-cv-00178, which, however, is not adequate to cover its claim in London

13   arbitration; and in the High Court in London for a claim under marine and war risks insurance.
14
             76.     As Plaintiff identified ADVANTAGE TANKERS as a successor corporation of
15
     performance guarantor GEDEN HOLDINGS, it monitored ADVANTAGE TANKERS’ ownership
16
     structure and activity. In late December 2018, Plaintiff learned the vessel ADVANTAGE ARROW
17
     had been transferred to Fleetscape Arrow, LLC, a Marshall Islands, business entity, some time in
18

19   2015. Plaintiff knew that this could not be correct because this limited liability company did not

20   exist on that date.
21           77.     From monitoring public records showing vessel registrations, Plaintiff, in due
22
     course, learned that the legal ownership of the one-ship-companies that owned the 11 Tanker
23
     Vessels as their respective “new owners” as per Table I above, had changed in February-March
24
     2019 as follows:
25

26
27

28
                                                       23
      Case 3:20-cv-04102-WHO Document 1 Filed 06/19/20 Page 24 of 33



1                                          TABLE II
2           VSL NAME                FORMER                  CHANGE DATE            NEW OWNER
                                    OWNER
3           ADVANTAGE               Advantage Solar         Feb. 15, 2019          Fleetscape Solar,
            SOLAR                   Shipping, LLC                                  LLC
4
            ADVANTAGE               Advantage Arrow         Feb. 15,2019           Fleetscape Arrow,
5           ARROW                   Shipping, LLC                                  LLC
            ADVANTAGE               Advantage Avenue        Feb. 15, 2019          Fleetscape Avenue,
6           AVENUE                  Shipping, LLC                                  LLC
7           ADVANTAGE SKY           Advantage Sky           N/A                    Advantage Sky
                                    Shipping, LLC                                  Shipping, LLC
8           ADVANTAGE               Advantage Summer        Feb. 28, 2019          Fleetscape
            SUMMER                  Shipping, LLC                                  Summer, LLC
9
            ADVANTAGE               Advantage Start         Feb. 15, 2019          Fleetscape Start,
10          START                   Shipping, LLC                                  LLC
            ADVANTAGE               Advantage Spring        March 8, 2019          Fleetscape Spring
11          SPRING                  Shipping, LLC                                  Shipping, LLC
12          ADVANTAGE               Advantage Atom          Feb.12, 2019           Fleetscape Atom,
            ATOM                    Shipping, LLC                                  LLC
13          ADVANTAGE               Advantage Anthem        Feb. 12, 2019          Fleetscape Anthem,
            ANTHEM                  Shipping, LLC.                                 LLC.
14
            ADVANTAGE               Advantage Award         Feb. 12,2019           Fleetscape Award,
15          AWARD                   Shipping, LLC                                  LLC
            ADVANTAGE SUN           Advantage Sun           Feb. 15, 2019          Fleetscape Sun,
16                                  Shipping, LLC.                                 LLC
17

18          78.     In addition, the following changes in the ultimate beneficial ownership of the above
19   vessels, their ultimate financing structure and their ultimate legal ownership were altered as averred
20
     below and supported with reference to the loan agreements and the ship mortgages registered in the
21
     Marshall Islands relating to the vessel ADVANTAGE SPRING, and the vessels noted in the
22
     foregoing TABLE II , hereto attached as EXHIBIT 10.
23

24          79.     Pursuant to private restructuring arrangements (hereinafter “the Second

25   Restructuring”) made between: Defendants ADVANTAGE TANKERS, the respective registered

26   former owners of the 11 Tanker Vessels (hereinafter the Advantage Owners), and Fleetscape
27   Capital Holdings, Limited of the Cayman Islands, a new limited liability Company was organized
28
                                                       24
      Case 3:20-cv-04102-WHO Document 1 Filed 06/19/20 Page 25 of 33



1    in the Marshall Islands by the name of Fleetscape Advantage Holdings, LLC. See EXHIBIT 10,
2    First Addendum dated January 31, at p.2.
3
             80.    Pursuant to the said Second Restructuring, the Advantage Owners entered into
4
     Memoranda of Agreement with the respective “new owners” (hereinafter the “Fleetscape Owners”)
5
     as shown in the foregoing TABLE II whereby the legal ownership to the respective 11 Tanker
6

7    Vessels was transferred to the said respective Fleetscape Owners. See EXHIBIT 10, Appendix

8    Form at pp.30 -36.

9            81.    Pursuant to the said Second Restructuring, FLEETSCAPE ADVANTAGE became
10
     the entity by and through which ADVANTAGE TANKERS and Fleetscape Capital Holdings, Ltd.
11
     agreed to carry on business as a joint venture. On information and belief, ADVANTAGE
12
     TANKERS and Fleetscape Capital Holdings, Ltd. are respectively, directly or indirectly, the
13
     members of FLEETSCAPE ADVANTAGE.
14

15           82.    Pursuant to the Second Restructuring, each of the Advantage Owners has become

16   and possesses its formerly owned respective tanker as bareboat charterer from its respective buyer
17   (one of the 11 Fleetscape Owners). Thus, the ADVANTAGE SRING is bareboat chartered to
18
     ADVANTAGE SPRING SHIPPING from its new owner, Fleetscape Spring, LLC. See EXHIBIT
19
     10 at p. 34.
20
             83.    Pursuant to the Second Restructuring, Fleetscape Capital Holdings Ltd. is also
21

22   regarded a lender to FLEETSCAPE ADVANTAGE in respect of its capital contribution to the LLC

23   of approximately USD 70,000,000. See EXHIBIT 10 at p. 37 (“Subordinated Loan Agreement”).

24           84.    Fleetscape Capital Holdings, Ltd. at all times material to the Second Restructuring
25   was headed by its managing director Mr. Tobias Backer who was formerly Managing Director and
26
     Head of Shipping & Offshore at ICON Investments, having left his post there some time in 2016.
27
     See EXHIBIT 11.
28
                                                     25
      Case 3:20-cv-04102-WHO Document 1 Filed 06/19/20 Page 26 of 33



1           85.    In his former capacity with ICON Investments, Mr. Backer had acted on behalf of
2    ICON in matters relating to Geden Holdings Ltd., indeed in matters in which ICON Investments
3
     was adversely claiming against GEDEN HOLDINGS.
4
            86.    While acting on behalf of ICON Investments, Mr. Backer had dealt with the failure
5
     of GEDEN HOLDINGS to honor obligations it had undertaken to ICON Investments. In this
6

7    capacity, he had occasion to look into restructuring plans that Geden was proposing to implement

8    which were based on the transfer of its shipping assets to newly minted corporate entities as

9    proposed in the aforementioned AlixPartners restructuring plan. See EXHIBIT 9.
10
            87.    In this regard, Mr. Backer, acting in his capacity as Managing Director and Head
11
     of Shipping & Offshore at ICON Investments, rejected such a restructuring proposal. In e-mail
12
     correspondence to Geden and MAT, he referred to these plans as “…a clear attempt to give
13
     preferential treatment to one group of creditors over another. This attempt has been going on
14

15   behind our [Icon’s] backs and has several fraudulence conveyance issues and multiple lender

16   liability concerns.” See EXHIBIT 12 at Bates No.GH 010009.
17          88.    Several months later, in January 2014, when disputes between Geden and ICON
18
     Investments appeared to have, temporarily, calmed down, Geden’s Chief Financial Officer, MAT,
19
     approached Mr. Backer with an investment proposal, the principal terms of which are contained in
20
     the document hereto attached as EXHIBIT 13 (Bates No. GH 01278 -GH 01286) which may be
21

22   summarized as follows:

23          A) A “Newco” would be established “with new investors” which would “acquire the

24   vessels from Geden affiliates at market premium.” Id. at Bates No. GH 01280. In fact, such a
25   “Newco” was created by Geden, approximately one year later in the form of ADVANTAGE
26
     TANKERS and acquired the vessels as shown in TABLE I.
27
            B) The capital contributions of the respective parties would be:
28
                                                     26
      Case 3:20-cv-04102-WHO Document 1 Filed 06/19/20 Page 27 of 33



1           Icon          75,000,000
            New Facility 300,000.000
2           Geden Equity 95,000,000
3
     Id. at Bates No. GH01281.
4
            C) The general overview of the transaction is that this will be an investment in a joint
5
     venture between Icon Capital or it nominee and the Newco for the acquisition of 10 tankers from
6

7    Geden Holdings Ltd.

8           D) The vessels to be acquired were as those shown in TABLE I.

9           E) The Parties to the deal would be: “the Company” which would be a newly established
10
     Marshall Islands Holding Company, jointly owned by Icon and Newco.
11
            F) The subsidiaries of the holding company would be 100% owned companies, with their
12
     respective assets being owners of a single vessel, each of the vessels to be acquired.
13
            G) The shareholders of the Company would be Icon and the Newco. The proposal
14

15   contemplated that Icon would provide the preferred equity, i.e. USD 75,000,000, whereas Newco

16   would provide USD 95,000,000. The balance of financing would be debt based.
17          H) The term sheet also provided for a Cashflow Waterfall upon exit/sale, whereby the
18
     Preferred Equity Holder would receive return of its capital, interest at 8% IRR, et seq.
19
            I) The Technical Manager of the Company would be Genel Denizcilik, Turkey.
20
            J) The Commercial Manager was going to be Genel Denizcilik, Turkey
21

22          K) The corportate management of the Company would be Tugrul Tokgoz- CEO and

23   Mehmet Mat – CFO.

24          89.     Comparing the draft term sheet that MAT proposed to Mr. Backer on January 15,
25   2014 with the loan agreement and mortgage documents obtained from the Marshall Islands ship
26
     and mortgage register regarding the MT ADVANTAGE SPRING, it is striking to see that the
27
     former is a blueprint and an outline of the latter. Thus, the “Newco” referred to in the term sheet,
28
                                                      27
      Case 3:20-cv-04102-WHO Document 1 Filed 06/19/20 Page 28 of 33



1    materialized in the form of ADVANTAGE TANKERS. The “Company” referred to in the term
2    sheet is FLEETSCAPE ADVANTAGE. The transfer of the vessels to one-ship entities controlled
3
     by FLEETSCAPE ADVANTAGE, is reflected in the transactions shown in the Revised /Restated
4
     Loan Agreement summarized in the foregoing TABLE II. The proposed USD 75,000,000 capital
5
     contribution of what would have been Icon in 2014 is actually a capital contribution of USD
6

7    70,000,000 by Fleetscape Capital Holdings, Ltd, the other member of the joint venture with

8    ADVANTAGE TANKERS. The debt financing contemplated by the “term sheet” has been

9    provided by the lender /mortgagee Credit Agricole Corporate Investment Bank, and an assortment
10
     of other banks. The preferred equity status of Fleetscape Capital Holdings, Ltd. is confirmed by its
11
     status as a secured creditor junior only to the lending bank. The technical and operation manager
12
     status of GEDEN LINES is repeatedly confirmed in the Term Loan Facility Agreement.
13
            90.       By reason of the foregoing, and notwithstanding the successive transfer of the
14

15   vessels originally owned by GEDEN HOLDINGS, first to the Advantage Group and subsequently

16   to the Fleetscape Advantage Group, such transfers are fraudulent as to Plaintiff intended to deprive
17   it from the security granted to it by GEDEN HOLDINGS as guarantor.
18
            91.       The principal reason that Mr. Backer himself identified when formerly employed
19
     by ICON Investments, namely the likely fraudulent nature of the conveyances to the “Newco”,
20
     Advantage Tankers affects the Second Restructuring of Geden in the same manner and to the same
21

22   extent as it had affected creditors such as ICON Investments and Plaintiff after the First

23   Restructuring.    It is not any more lawful than it was when it first came to the attention of Mr.

24   Backer when he originally rejected it and condemned it.
25          92.       In consequence of the foregoing at all times material hereto: the actual notice to and
26
     knowledge of Mr. Backer of the likely fraudulent conveyance of the vessels by GEDEN
27
     HOLDINGS to ADVANTAGE TANKERS, and the intent with which they did this, is attributable
28
                                                        28
      Case 3:20-cv-04102-WHO Document 1 Filed 06/19/20 Page 29 of 33



1    to Fleetscape Capital Holdings, Ltd. The actual knowledge of the fraudulent conveyance and the
2    unlawful purpose for which it was effected, was also possessed by individual defendants EMIN
3
     KARAMEHMET; KARAMEHMET-WILLIAMS, TOKGOZ, MAT, and corporate entities
4
     GEDEN HOLDINGS, GEDEN LINES, and the respective 11 corporate entities they own an/or
5
     manage and/or control as shown in TABLE I.
6

7           93.     For the same reasons as in the foregoing paragraph, Defendant FLEETSCAPE

8    ADVANTAGE, through its respective officers and directors, has had knowledge of Plaintiff’s

9    claims against SPACE and GEDEN HOLDINGS as guarantor, and of the fraudulent conveyance
10
     and unlawful purposes affecting the First and Second Restructuring.
11
            94.      Based on the information known to the managing director of Fleetscape Capital
12
     Holdings, Ltd., that the transfer of the M/T REEF (renamed ADVANTAGE SPRING) by GEDEN
13
     HOLDINGS to ADVANTAGE TANKERS and ADVANTAGE SPRING SHIPPING, (and
14

15   similarly with the transfer of other vessels) were questionable and likely fraudulent conveyances

16   of property. Fleetscape Capital Holdings, Ltd. should have reasonably anticipated action by unpaid
17   creditors of GEDEN for the attachment of the vessels transferred to the Fleetscape Owners.
18
            95.     Fleetscape Capital Holdings, Ltd. was at all times material hereto, and certainly by
19
     August 30, 2018, well aware and on notice of the fact that unpaid creditors of GEDEN HOLDINGS
20
     had outstanding claims for which they were arresting or attaching as security vessels of
21

22   ADVANTAGE TANKERS. One such vessel was the ADVANTAGE SKY arrested in South

23   Africa in the High Court of South Africa, Kwazulu, Natal Local Division, Durban in Case No. A

24   50/2018,     IN THE HIGH COURT OF SOUTH AFRICA KWAZULU - NATAL LOCAL
25   DIVISION, DURBAN by applicants Icon Amazing, LLC; Icon Fantastic, LLC and Icon Octaviam
26
     Center, LLC. The said cause has been tried and a decision of the South African court is imminent.
27
            96.     Plaintiff invokes the power of this honorable court as a court of admiralty “…to
28
                                                      29
      Case 3:20-cv-04102-WHO Document 1 Filed 06/19/20 Page 30 of 33



1    protect its jurisdiction from being thwarted by a fraudulent transfer, [by] …. authorizing an
2    attachment to secure an independent maritime claim.” Swift Co Packers v. Compania Colombiana
3
     Del Caribe, 339 U.S. 684, 694-695 (1950).
4
            97.     The rationale underlying the transfer of the 11 Tanker Vessels from GEDEN
5
     HOLDINGS to ADVANTAGE TANKERS and then to FLEETSCAPE ADVANTAGE as noted
6

7    in the foregoing was: First, by means of the First Restructuring, GEDEN HOLDING’S assets were

8    stripped and “ringfenced” in a Newco in order to avoid “arrests,” as recourse by its creditors; Next,

9    by means of the Second Restructuring, the unlawfully stripped GEDEN HOLDINGS’ assets were
10
     transferred into and a new LLC whereby they would be sheltered as part of a joint venture with
11
     third parties that had not participated in GEDEN HOLDINGS’S fraudulent restructuring conduct.
12
     In these circumstances, it would be fair and reasonable for the Court to inversely pierce the
13
     corporate veil of FLEETSCAPE ADVANTAGE and FLEETSCAPE SPRING and order the
14

15   attachment of the Motor Tanker ADVANTAGE SPRING.

16                         VI.     SUPPLEMENTAL ADMIRALTY RULE B
17          98.     None of the Defendants are or were at the time of the filing of this suit present within
18
     the District or can be found in the District within the meaning of Rule B of the Supplemental Rules
19
     for Certain Admiralty and Maritime Law Claims and under the laws of California governing
20
     personal jurisdiction. See Attorney Declaration of Yoni Weinberg attached hereto as EXHIBIT 14.
21

22   Nevertheless, Defendants have within the District tangible or intangible personal property in the

23   hands of parties who may be named garnishees in the process of maritime attachment and

24   garnishment consisting of debts, credits, or effects.
25          99.     More specifically, there is presently, or imminently due to arrive in the Northern
26
     District of California, the Motor Tanker ADVANTAGE SPRING, a tanker vessel registered in the
27
     Marshall Islands, as pled in the foregoing.
28
                                                       30
      Case 3:20-cv-04102-WHO Document 1 Filed 06/19/20 Page 31 of 33



1           100.    Defendants have used and continue to use the purportedly corporate separateness,
2    and incorporated status of their surrogate entities ADVANTAGE SPRING, ADVANTAGE
3
     TANKERS, FLEETSCAPE ADVANTAGE abusively, to wit: to engage in fraudulent corporate
4
     restructuring and asset reallocation practices in order to escape their lawful obligation to pay for
5
     the extensive damage to the CV STEALTH; and also pay earned bareboat charter and other
6

7    amounts under the bareboat charter.

8           101.    Plaintiff has maritime claims against the Defendants arising out of the breach of a

9    maritime contract (i.e. – the bareboat charter party with CV STEALTH dated February 23, 2010,
10
     and the performance guarantee dated April 4, 2010).
11
            102.    The amounts of Plaintiff’s claims as reasonably as it can be estimated is as follows:
12
            A.      The repaired cost of the CV STEALTH………………......$                   18,000,000.00
13
            B.      Unpaid charter hire due and owing.….…………………...$                        510,208.00
14

15          C.      Awarded legal costs……………………………….............$                             5,562.00

16                  Security obtained………………………………………… $                                (4,800,000.00)
17

18
            C.      Interest at 5% compounded quarterly for 4 years…….…...$              3,035,592.00
19
            E.      Recoverable Legal Fees and Costs……………………… $                          300,000.00
20
21          Total Claim……………………………………………………$                                             17,087,362.00
22
            Therefore, Plaintiff’s total claim for breach of the maritime contracts against Defendants
23
     is in the aggregate sum of USD 17,087,362.00 (SEVENTEEN MILLION EIGHTY-SEVEN
24
     THOUSAND THREE HUNDERD SIXTY-TWO DOLLARS).
25

26          WHEREFORE PREMISES CONSIDERED, Plaintiff prays as follows:

27          A.      That process in due form of law, according to the practice of this Honorable Court

28   in matters of admiralty and maritime jurisdiction be issued against Defendants and said Defendants
                                                       31
      Case 3:20-cv-04102-WHO Document 1 Filed 06/19/20 Page 32 of 33



1    be cited to appear and answer the allegations of this Original Verified Complaint;
2              B.   That since the Defendants cannot be found within this District pursuant to
3
     Supplemental Rule B, all of the assets of the Defendants presently within this District, or assets
4
     expected in this District during the pendency of this action, including, but not limited to the M/T
5
     ADVANTAGE SPRING and/or any assets within the possession, custody or control of any other
6

7    garnishee upon whom a copy of the Process of Maritime Attachment and Garnishment issued in

8    this action may be served, be attached and garnished in an amount sufficient to answer Plaintiff’s

9    claim;
10
               C.   That this Court retain jurisdiction over this matter through the entry of any judgment
11
     or award associated with any of the claims currently pending, or which may be initiated in the
12
     future, including any appeals thereof;
13
               D.   That judgment be entered against each of the Defendants and each of them in the
14

15   sum of USD 17,087,362.00 (SEVENTEEN MILLION EIGHTY-SEVEN THOUSAND

16   THREE HUNDERD SIXTY-TWO DOLLARS) together with interest and costs, be applied in
17   satisfaction thereof;
18
               E.   That the Court grant such other and further relief as it deems, just, equitable and
19
     proper.
20
                                                   Respectfully Submitted,
21

22   Dated: June 19, 2020                          LAW OFFICES OF YONI WEINBERG, P.C.
23                                                 By: /s/ Yoni Weinberg
                                                           Yoni Weinberg
24                                                         Attorney for Plaintiff
                                                           Psara Energy, Ltd.
25

26   Of Counsel:
     George A. Gaitas
27   Jonathan M. Chalos
     Pro Hac Vice Applications Forthcoming
28   GAITAS & CHALOS, P.C.
                                                      32
      Case 3:20-cv-04102-WHO Document 1 Filed 06/19/20 Page 33 of 33



1    1908 N. Memorial Way
     Houston, Texas 77007
2    Telephone:   (281) 501-1800
     Facsimile:   (832) 962-8178
3    E-mail:      gaitas@gkclaw.com
                  chalos@gkclaw.com
4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          33
